In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00311-CV

TEPHNEY TRAWEEK, INDIVIDUALLY                §    On Appeal from the 355th District Court
AND AS NEXT FRIEND OF B.A., A
MINOR, Appellant                             §    of Hood County (C2018478)

V.                                           §    February 25, 2021

WILLIAM RAY LONG, Appellee                   §    Memorandum Opinion by Justice Walker

                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was reversible error in the trial court’s summary-judgment order. It is ordered that

the trial court’s summary-judgment order is reversed and the case is remanded to the

trial court for further proceedings.

      It is further ordered that appellee William Ray Long shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Brian Walker
                                            Justice Brian Walker